ORDER
Ixln September 2012, respondent pleaded guilty to conspiracy and theft charges in the United States District Court for the Eastern District of Louisiana. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Aaron F. Broussard, Louisiana Bar Roll number 3505, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Aaron F. Broussard for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Aaron F. Broussard shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana